DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites “the value of the rare earth element/Ti peak intensity ratio,” which is not referenced in claim 1 and therefore, lacks antecedent basis.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/188,108 (reference application, citing the claim set filed 01 March 2021). Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-9 of the ‘108 application recite a multilayer ceramic capacitor (claim 1, line 1) comprising: a multilayer body including a plurality of dielectric ceramic layers and a plurality of internal electrode layers that are alternately arranged in a stack (claim 1, line 2-3), the plurality of dielectric ceramic layers each containing Ba, Ti, Mn, and a rare earth element (claim 1, line 4), the multilayer body having: (a) a first main surface and a second main surface that face each other in a stacking direction in which the plurality of dielectric ceramic layers and the plurality of internal electrode layers are stacked; (b) a first side surface and a second side surface that face each other in a width direction orthogonal to the stacking direction; and (c) a first end surface and a second end surface that face each other in a length direction orthogonal to both the stacking direction and the width direction (claim 1, lines 6-16); a first external electrode on the first end surface and electrically 
With respect to claim 2, claims 1-9 of the ‘108 application recite that a ratio of a peak intensity of a rare earth element by laser ICP to a peak intensity of Ti by laser ICP is a rare earth element/Ti peak intensity ratio, a value of the rare earth element/Ti peak intensity ratio in the dielectric ceramic layer in the at least one of the main surface outer layer portion, the side surface outer layer portion, and the end surface outer layer portion is in a range of two times to ten times the value of the rare earth element/Ti peak intensity ratio in the dielectric ceramic layer in the central portion of the effective portion.  See claim 1, lines 36-42.
With respect to claim 3, claims 1-9 of the ‘108 application recite that the value of the rare earth element/Ti peak intensity ratio in the dielectric ceramic layer in the at least one of the main surface 
With respect to claim 9, claims 1-9 of the ‘108 application recites that a ratio of a peak intensity of a rare earth element by laser ICP to a peak intensity of Ti by laser ICP is a rare earth element/Ti peak intensity ratio, a value of the rare earth element/Ti peak intensity ratio in the dielectric ceramic layer in each of the main surface outer layer portion, the side surface outer layer portion, and the end surface outer layer portion is in a range of two times to ten times a value of the rare earth element/Ti peak intensity ratio in the dielectric ceramic layer in the central portion of the effective portion.  See claim 1, lines 36-42 and lines 50-54.
With respect to claim 10, claims 1-9 of the ‘108 application recites that the value of the rare earth element/Ti peak intensity ratio in the dielectric ceramic layer in each of the main surface outer layer portion, the side surface outer layer portion, and the end surface outer layer portion is in the range of two times to seven times the value of the rare earth element/Ti peak intensity ratio in the dielectric ceramic layer in the central portion of the effective portion.  See claim 1, lines 36-42 and lines 50-54.
With respect to claim 11, claims 1-9 of the ‘108 application recite that the first and second external electrodes include: a first Ni layer on each of the first end surface and the second end surface of the multilayer body, respectively; a second Ni layer on the first Ni layer; and an Sn layer on the second Ni layer.  See claim 2.
With respect to claim 12, claims 1-9 of the ‘108 application recite that the plurality of internal electrode layers each have a thickness of 0.4 µm or less.  See claim 3.
With respect to claim 13, claims 1-9 of the ‘108 application recite that the plurality of internal electrode layers each have a thickness of 0.3 µm or less.  See claim 4.
With respect to claim 14, claims 1-9 of the ‘108 application recite that the plurality of dielectric ceramic layers each have a thickness of 0.6 µ m or less.  See claim 5.
With respect to claim 15, claims 1-9 of the ‘108 application recite that the first and second external electrodes contain a dielectric composition of the plurality of dielectric ceramic layers in a ratio of 25% by area to 40% by area.  See claim 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 4, the prior art fails to teach, or fairly suggest, that the value of the Mn/Ti peak intensity ratio in each of the main surface outer layer portion, the side surface outer layer portion, and the end surface outer layer portion is in the range of two times to fifteen times the value of the Mn/Ti peak intensity ratio in the dielectric ceramic layer in the central portion of the effective portion.  Claims 5-8 depend from claim 4 and would be allowable based on their dependency therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848